

	

		II

		109th CONGRESS

		1st Session

		S. 436

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Akaka (for himself

			 and Mr. Inouye) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To require the Secretary of Energy to

		  assess the economic implications of the dependence of the State of Hawaii on

		  oil as the principal source of energy for the State.

	

	

		

			1.

			Hawaii energy assessment

			

				(a)

				Assessment

				The Secretary of Energy shall

			 assess the economic implications of the dependence of the State of Hawaii on

			 oil as the principal source of energy for the State, including—

				

					(1)

					the short- and long-term

			 prospects for crude oil supply disruption and price volatility and potential

			 impacts on the economy of Hawaii;

				

					(2)

					the economic relationship

			 between oil-fired generation of electricity from residual fuel and refined

			 petroleum products consumed for ground, marine, and air transportation;

				

					(3)

					the technical and economic

			 feasibility of increasing the contribution of renewable energy resources for

			 generation of electricity, on an island-by-island basis, including—

					

						(A)

						siting and facility

			 configuration;

					

						(B)

						environmental, operational,

			 and safety considerations;

					

						(C)

						the availability of

			 technology;

					

						(D)

						effects on the utility system

			 including reliability;

					

						(E)

						infrastructure and transport

			 requirements;

					

						(F)

						community support; and

					

						(G)

						other factors affecting the

			 economic impact of such an increase and any effect on the economic relationship

			 described in paragraph (2);

					

					(4)

					the technical and economic

			 feasibility of using liquefied natural gas to displace residual fuel oil for

			 electric generation, including neighbor island opportunities, and the effect of

			 the displacement on the economic relationship described in paragraph (2),

			 including—

					

						(A)

						the availability of

			 supply;

					

						(B)

						siting and facility

			 configuration for onshore and offshore liquefied natural gas receiving

			 terminals;

					

						(C)

						the factors described in

			 subparagraphs (B) through (F) of paragraph (3); and

					

						(D)

						other economic

			 factors;

					

					(5)

					the technical and economic

			 feasibility of using renewable energy sources (including hydrogen) for ground,

			 marine, and air transportation energy applications to displace the use of

			 refined petroleum products, on an island-by-island basis, and the economic

			 impact of the displacement on the relationship described in (2); and

				

					(6)

					an island-by-island approach

			 to—

					

						(A)

						the development of hydrogen

			 from renewable resources; and

					

						(B)

						the application of hydrogen

			 to the energy needs of Hawaii

					

				(b)

				Contracting authority

				The Secretary of Energy may

			 carry out the assessment under subsection (a) directly or, in whole or in part,

			 through 1 or more contracts with qualified public or private entities.

			

				(c)

				Report

				Not later than 300 days after

			 the date of enactment of this Act, the Secretary of Energy shall prepare, in

			 consultation with agencies of the State of Hawaii and other stakeholders, as

			 appropriate, and submit to Congress, a report detailing the findings,

			 conclusions, and recommendations resulting from the assessment.

			

				(d)

				Authorization of appropriations

				There are authorized to be

			 appropriated such sums as are necessary to carry out this section.

			

